1


 1                             REPORTER'S RECORD
                                 VOLUME 1 OF 1
 2                    TRIAL COURT CAUSE NO. 2006-CR-10110

 3   THE STATE OF TEXAS           )(       IN THE DISTRICT COURT

 4   VS.                          )(       399TH DISTRICT COURT

 5   RICHARD LARES                )(       BEXAR COUNTY, TEXAS

 6                     --------------------------------
                                 PLEA HEARING
 7                               June 10, 2009

 8                     --------------------------------

 9                   On the 10th day of June, 2009, the proceedings

10   came to be heard before the Court, outside the presence of a

11   jury, in the above-entitled and -numbered cause; and the

12   following proceedings were had before the HONORABLE JUANITA

13   VASQUEZ-GARNER, Judge presiding, held in San Antonio, Bexar

14   County, Texas;

15                   Proceedings reported by computerized stenotype

16   machine; Reporter's Record produced by computer-assisted

17   transcription.

18

19

20

21

22
                      CHERYL A. LYREN, CSR NO. 1686
23            Official Court Reporter, 226th District Court
               Cadena-Reeves Justice Center, 300 Dolorosa
24                      San Antonio, Texas 78205
                             (210) 335-2446
25




                     CHERYL A. LYREN, CSR, RMR, CRR
               226TH DISTRICT COURT   BEXAR COUNTY, TEXAS
                                                        2


 1           * * * A P P E A R A N C E S * * *

 2   BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE BY:
            MS. ANGELICA M. CARRION, SBN 24031797
 3          Cadena-Reeves Justice Center
            300 Dolorosa
 4          San Antonio, Texas 78205
                    Appearing for the State of Texas;
 5
     LAW OFFICES OF JOE D. GONZALES BY:
 6          MR. JOE D. GONZALES, SBN 08119125
            1924 North Main Avenue
 7          San Antonio, Texas 78212
                    Appearing for the Defendant.
 8
            * -- * -- * -- * -- * -- * -- * -- *
 9

10

11

12

13
14

15

16

17

18

19

20

21

22

23

24

25




              CHERYL A. LYREN, CSR, RMR, CRR
        226TH DISTRICT COURT   BEXAR COUNTY, TEXAS
                                                                  3


 1                  (Open court, Defendant present, no jury.)

 2                  THE COURT:   Richard Lares, please.

 3                  Okay, 2006-CR-10110, State of Texas versus Richard

 4   Lares.

 5                  Sir, you're Richard Lares.

 6                  THE DEFENDANT:   Yes.

 7                  THE COURT:   The State is charging you by

 8   indictment with the felony offense of aggravated sexual assault

 9   of a child, which is a first degree felony, that carries a range

10   of punishment of a minimum five, up to a maximum ninety-nine

11   years or life in the Texas Department of Criminal Justice

12   Institutional Division, and a possible fine of up to $10,000.

13   Do you understand that range?

14                  THE DEFENDANT:   Yes.    Yes, Your Honor.

15                  THE COURT:   Okay.    You have the right to remain

16   silent, the right to request a jury trial, to confront your

17   accusers in open court, and have Mr. Gonzales cross-examine

18   them.    You have many other rights contained in this document

19   called Court's admonishments.       Did you go over this carefully

20   with Mr. Gonzales?

21                  THE DEFENDANT:   Yes, I did.

22                  THE COURT:   Did you understand it?

23                  THE DEFENDANT:   Yes.

24                  THE COURT:   Is this your signature on page 3?

25                  THE DEFENDANT:   Yes.




                       CHERYL A. LYREN, CSR, RMR, CRR
                 226TH DISTRICT COURT   BEXAR COUNTY, TEXAS
                                                                4


 1                 THE COURT:   Did you know when you signed this

 2   document, you gave up the rights contained in it?

 3                 THE DEFENDANT:    Yes.

 4                 THE COURT:   I'll accept the document and make it

 5   part of the record.

 6                 Now, Mr. Lares, if you and Mr. Gonzales have a

 7   plea bargain agreement worked out with the State I'm not

 8   required to go along with it.    What I'm going to do after we're

 9   done here is have you report to the Community Supervision and

10   Corrections Department, which used to be called the Probation

11   Department, so they can prepare a report for me.    The report is

12   called the presentence investigation report, which tells me all

13   about you, your background, this case and other things that help

14   me to decide if I'm going follow the agreement.

15                 THE DEFENDANT:    Yes, Your Honor.

16                 THE COURT:   Now, if I follow the agreement you

17   cannot appeal the case unless I give you permission to do that

18   or unless Mr. Gonzales has filed written pretrial motions with

19   the Court and have them ruled upon.    If I decide for some reason

20   that I'm not going follow this agreement you can take back your

21   plea, the case will get placed back on the trial docket and the

22   plea that you're about to enter can never be used against you in

23   the future.   Do you understand all that?

24                 THE DEFENDANT:    (Nodded head affirmatively).    Yes,

25   ma'am.




                     CHERYL A. LYREN, CSR, RMR, CRR
               226TH DISTRICT COURT   BEXAR COUNTY, TEXAS
                                                                    5


 1                   THE COURT:   What's the agreement?

 2                   MS. CARRION:     Judge, in this case it's a $1500

 3   fine, 35 years, TDC; the State is opposed to his application and

 4   that is a cap, also.

 5                   THE COURT:   Mr. Gonzales, is that your

 6   understanding of the agreement?

 7                   MR. GONZALES:    It is, Your Honor.

 8                   THE COURT:   Is that your understanding, too,

 9   Mr. Lares?

10                   THE DEFENDANT:     Yes.

11                   THE COURT:   This may or may not apply to you, sir.

12   If you're not an American citizen a plea of guilty or no contest

13   can have a very serious effects on your immigration status.         Do

14   you understand that?

15                   THE DEFENDANT:     Yes.

16                   THE COURT:   Okay.    Mr. Gonzales, has Mr. Lares

17   been able to consult with you and assist you in his defense?

18                   MR. GONZALES:    Yes, Your Honor, and I feel

19   compelled to add on the record there have been some issues about

20   my client's competency.      He has had now two competency

21   evaluations.    I am confident that my client would have been fit

22   to proceed to trial.    I am confident that he understands the

23   proceedings up to now and he has assisted me in the past in

24   preparing any defenses for him.

25                   THE COURT:   And that he's mentally competent to




                        CHERYL A. LYREN, CSR, RMR, CRR
                  226TH DISTRICT COURT   BEXAR COUNTY, TEXAS
                                                               6


 1   enter this plea today?

 2                MR. GONZALES:    Yes, Your Honor.

 3                THE COURT:   Okay.   Mr. Lares, to the offense of

 4   aggravated sexual assault of a child, how do you plead, sir?

 5                THE DEFENDANT:     No contest.

 6                THE COURT:   Were you promised anything that we

 7   haven't talked about today in order to get you to do this?

 8                THE DEFENDANT:     No, no, Your Honor.

 9                THE COURT:   Were you threatened or coerced?

10                THE DEFENDANT:     To do --

11                THE COURT:   To enter this plea?

12                THE DEFENDANT:     No, Your Honor.

13                THE COURT:   Are you entering this plea because

14   you've talked it over with Mr. Gonzales and you think this is

15   the best thing for you to do?

16                THE DEFENDANT:     Yes, Your Honor.

17                THE COURT:   Okay.   I'll note the plea and ask the

18   State for proof.

19                MS. CARRION:     Offer State's Exhibit Number 1 and

20   its attachments.

21                MR. GONZALES:    We have no objection.

22                THE COURT:   Okay.   Received.

23                Okay.   I'm going to find that the evidence is

24   sufficient, and I won't make any other findings at this time.

25                THE CLERK:   Right now we have July 15th at 1:30,




                     CHERYL A. LYREN, CSR, RMR, CRR
               226TH DISTRICT COURT   BEXAR COUNTY, TEXAS
                                                              7


 1   but I think we're going change that date, Judge.

 2                MR. GONZALES:    Judge, I would like to hire a

 3   psychologist, and, also, he tells me that he needs thirty days

 4   to six weeks' preparation time, so if we could have some time,

 5   maybe early to mid August?

 6                THE COURT:   How about if we do August 10th?

 7                MR. GONZALES:    I think that will work.

 8                THE COURT:   Okay.   So I will see you back in court

 9   on August 10th at 1:30, Mr. Lares.

10                THE DEFENDANT:    Thank you, Your Honor.

11                THE COURT:   You, too, sir.

12                (End of proceedings.)

13                    * * * * * * * * * * * * * * *

14
15

16

17

18

19

20

21

22

23

24

25




                     CHERYL A. LYREN, CSR, RMR, CRR
               226TH DISTRICT COURT   BEXAR COUNTY, TEXAS
                                                                                          8



 1   THE    STATE    OF    TEXAS     *


 2   THE    COUNTY    OF    BEXAR    *


 3                             I, CHERYL A. LYREN,           FORMER Court Reporter in

 4   and for the State of Texas,               do hereby state that the above and

 5   foregoing contains a true and correct transcription of all

 6   portions of evidence and other proceedings directed by counsel

 7   for the parties to be included in this volume of the Reporter's

 8   Record in the above-styled and -numbered cause,                         all of which

 9   occurred in open court or in chambers and were reported by me.

10                             I further state that this Reporter's Record of

11   the proceedings truly and correctly reflects the exhibits,                                 if

12   any,    offered by the respective parties.

13                             I further state that at the time of the taking

14   of this record I was certified by the State of Texas,

15   Certificate Number 1686,             which expired on December 31, 2012.

16                             I    further   state   that    the    total   cost   for       the


17   preparation of the Reporter's Record is $28.00, and will be paid

18   by Bexar County.

19                             WITNESS MY HAND this the 11th day of May,                        2015.

20


21


22                                            /S/
                                         Cheryl A. Lyren, RMR, CRR (Ret)
23                                       9411 Keegans Woods Drive.
                                         San Antonio, TX            78254
24                                       (210) 213-1177
                                         Calyren@gmail.com
25




                             CHERYL A. LYREN,          CSR, RMR, CRR
                      22 6TH DISTRICT COURT             BEXAR COUNTY,        TEXAS